Citation Nr: 1714124	
Decision Date: 05/01/17    Archive Date: 05/11/17

DOCKET NO.  13-09 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida 


THE ISSUE

Whether the Veteran's income is excessive for Department of Veterans Affairs (VA) improved pension benefits for the annual year commencing May 1, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active duty from April 1972 to April 1975 and from September 1980 to July 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 decision by the VA Regional Office (RO) in St. Petersburg, Florida.


FINDINGS OF FACT

1.  The maximum annual rate of improved pension for a veteran with no dependents was $11,830 for the period in effect during the Veteran's claim.

2.  The Veteran's annual countable income exceeded the pertinent maximum annual rate.


CONCLUSION OF LAW

The Veteran's income for the annual year commencing May 1, 2010, is excessive for VA improved pension benefits.  38 U.S.C.A. § 1503 (West 2014); 38 C.F.R. §§ 3.23, 3.271, 3.272, 3.273 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The United States Court of Appeal for Veterans Claims (Court) has held, that the Veteran's Claims Assistance Act is inapplicable to matters of pure statutory interpretation such as this case.  See Smith v. Gober, 14 Vet. App. 227, 231-32 (2000). 

Pension

The Veteran's application for VA pension benefits was received in October 2009.

Improved pension provides for maximum income levels under which eligibility is based and this amount is offset by annual income of the recipient minus any excepted unreimbursed medical expenses.  For the purpose of determining initial entitlement, or for resuming payments on an award which was previously discontinued, the monthly rate of pension payable to a beneficiary shall be computed by reducing the beneficiary's applicable maximum pension rate by the beneficiary's annual rate of countable income on the effective date of entitlement and dividing the remainder by 12; whenever there is a change in a beneficiary's annual rate of countable income, the monthly rate of pension payable shall be computed by reducing the beneficiary's applicable maximum annual pension rate by the beneficiary's new annual rate of countable income on the effective date of the change in the annual rate of income, and dividing the remainder by 12.  38 C.F.R. § 3.273.

For the purpose of computing income for improved pension, payments of any kind from any source shall be counted as income during the 12-month annualization period in which received unless specifically excluded under 38 C.F.R. § 3.272.  38 C.F.R. § 3.271 (a).  Income from the Social Security Administration (SSA) is not specifically excludable under 38 C.F.R. § 3.272, and, therefore, is properly considered as income for computing the veteran's improved pension benefits for the annualization period in which it was received.  In addition, 38 C.F.R. § 3.272 provides that a portion of unreimbursed medical expenses may be deducted.  The pertinent regulation provides that there will be excluded from the amount of an individual's annual income any unreimbursed amounts which have been paid within the 12-month annualization period for medical expenses regardless of when the indebtedness was incurred.

An estimate based on a clear and reasonable expectation that unusual medical expenditure will be realized may be accepted for the purpose of authorizing prospective payments of benefits subject to necessary adjustment in the award upon receipt of an amended estimate, or after the end of the 12-month annualization period upon receipt of an eligibility verification report.  In regard to a veteran's income, unreimbursed medical expenses will be excluded when all of the following requirements are met: (i) they were or will be paid by a veteran or spouse for medical expenses of the veteran, spouse, children, parents and other relatives for whom there is a moral or legal obligation of support; (ii) they were or will be incurred on behalf of a person who is a member or a constructive member of the veteran's or spouse's household; and (iii) they were or will be in excess of 5 percent of the applicable maximum annual pension rate or rates for the Veteran (including increased pension for family members but excluding increased pension because of need for aid and attendance or being housebound) as in effect during the 12-month annualization period in which the medical expenses were paid.  38 C.F.R. § 3.272 (g).

Improved pension benefits are not warranted if countable annual income exceeds applicable income limitations.  The maximum annual rate of improved pension for a veteran with no dependents from December 1, 2009 and December 1, 2010, so the years of  2010 and 2011, was $11,830, as in effect when the Veteran's claim was received.  38 C.F.R. § 3.23.  In order for medical expenses to be deducted, they must exceed 5 percent of the maximum  pension rate or $591.50 during the pertinent time period in question.

Information from the SSA revealed that as of April 2010, the Veteran received a retroactive payment in the amount of $7,488.66.  On a monthly basis from SSA, the Veteran also received $882 or $10,584 annually.  Thus, the Veteran's income exceeded the maximum annual rate based on total SSA income for the period commencing the May 1, 2010.  See 38 C.F.R. § 3.660.  Although the Veteran received a one-time SSA retroactive payment, that amount is still considered as part of his countable income for the annual period when it is received.  The annual period commenced May 1, 2010 based on the receipt of the SSA income and ran through the end of April 2011, for a 12 month period.  The Veteran did not report any deductible expenses that may be subtracted and to the extent that they would reduce income to below the maximum annual rate.  Rather, he disagrees on the basis that he believes that the retroactive payment should be excluded.  However, a retroactive payment from SSA is not the type of income that is excluded from VA pension.  

In sum, the total annual countable income is excessive for pension benefits for the annual period commencing May 1, 2010.  The Veteran was notified that he could apply for pension commencing May 1, 2011 when the next annual year commenced.  


ORDER

The appeal is denied.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


